DETAILED ACTION
	
Allowable Subject Matter
Claims 1-17 and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  wherein the feed network includes a two-stage cascaded hybrid coupler, wherein the feed network is defied with a first set of ports coupled to the plurality of dipole antennas and a second set of ports coupled to external connectors mounted on the back cavity structure, wherein the first set of ports are defined on a base of the back cavity structure proximate to a center position of the base, and the second set of ports are defined proximate to an edge position of the base; or the feed network is further defined with a folded side length between a proximate pair of ports in one of the first set of ports and one of the second set of ports and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845